UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-5652 Dreyfus Municipal Income, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 09/30 Date of reporting period: 06/30/2010 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Municipal Income, Inc. June 30, 2010 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments149.8% Rate (%) Date Amount ($) Value ($) Arizona9.1% Barclays Capital Municipal Trust Receipts (Salt River Project Agricultural Improvement and Power District, Salt River Project Electric System Revenue) 5.00 1/1/38 10,000,000 a,b 10,441,600 City of Phoenix, County of Maricopa and the County of Pima Industrial Development Authorities, SFMR (Collateralized: FHLMC, FNMA and GNMA) 5.80 12/1/39 1,930,000 2,000,001 Glendale Western Loop 101 Public Facilities Corporation, Third Lien Excise Tax Revenue 6.25 7/1/28 1,000,000 1,057,790 Glendale Western Loop 101 Public Facilities Corporation, Third Lien Excise Tax Revenue 7.00 7/1/28 2,000,000 2,165,760 Pima County Industrial Development Authority, Education Revenue (American Charter Schools Foundation Project) 5.63 7/1/38 2,000,000 1,775,660 California27.7% ABAG Financial Authority for Nonprofit Corporations, Insured Revenue, COP (Odd Fellows Home of California) 6.00 8/15/24 5,000,000 c 5,121,450 Barclays Capital Municipal Trust Receipts (California Infrastructure and Economic Development Bank, Revenue (Sanford Consortium Project)) 5.00 5/15/40 10,000,000 a,b,c 10,282,150 California, GO (Various Purpose) 5.75 4/1/31 3,950,000 4,198,731 California, GO (Various Purpose) 5.00 11/1/32 1,500,000 1,466,340 California, GO (Various Purpose) 6.50 4/1/33 3,000,000 3,360,720 California, GO (Various Purpose) 6.00 11/1/35 2,500,000 2,667,200 California Health Facilities Financing Authority, Revenue (Sutter Health) 6.25 8/15/35 2,500,000 c 2,526,500 Chabot-Las Positas Community College District, GO (Insured; AMBAC) 0.00 8/1/32 6,000,000 d 1,488,600 Chula Vista, IDR (San Diego Gas and Electric Company) 5.88 2/15/34 2,000,000 2,209,400 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/27 4,975,000 4,254,719 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/33 2,500,000 1,907,550 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.75 6/1/47 3,500,000 2,517,550 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 7.80 6/1/13 3,000,000 e 3,568,530 Sacramento County, Airport System Subordinate and Passenger Facility Charges Grant Revenue 6.00 7/1/35 2,250,000 2,444,783 San Diego Public Facilities Financing Authority, Senior Sewer Revenue 5.25 5/15/34 1,000,000 1,063,360 San Francisco City and County Public Utilities Commission, San Francisco Water Revenue 5.00 11/1/29 2,210,000 2,376,192 Tuolumne Wind Project Authority, Revenue (Tuolumne Company Project) 5.88 1/1/29 1,500,000 1,636,635 Colorado4.7% Colorado Educational and Cultural Facilities Authority, Charter School Revenue (American Academy Project) 8.00 12/1/40 1,500,000 1,782,375 Colorado Health Facilities Authority, Health Facilities Revenue (The Evangelical Lutheran Good Samaritan Society Project) 6.13 6/1/38 2,525,000 c 2,575,374 Colorado Springs, HR 6.38 12/15/30 2,890,000 c 2,933,119 University of Colorado Regents, University Enterprise Revenue 5.38 6/1/38 1,500,000 1,608,600 District of Columbia.3% District of Columbia, Revenue (Catholic University America Project) (Insured; AMBAC) 5.63 10/1/29 475,000 479,959 Florida4.6% Greater Orlando Aviation Authority, Airport Facilities Revenue 6.25 10/1/20 3,980,000 4,544,802 Orange County School Board, COP (Master Lease Purchase Agreement) (Insured; Assured Guaranty Municipal Corp.) 5.50 8/1/34 2,000,000 2,133,900 South Lake County Hospital District, Revenue (South Lake Hospital, Inc.) 5.80 10/1/34 1,095,000 c 1,106,957 South Lake County Hospital District, Revenue (South Lake Hospital, Inc.) 6.25 4/1/39 1,000,000 c 1,029,610 Georgia2.7% Atlanta, Water and Wastewater Revenue 6.00 11/1/28 3,000,000 3,239,970 Atlanta, Water and Wastewater Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 11/1/34 1,750,000 1,819,265 Hawaii1.1% Hawaii, Airports System Revenue 5.25 7/1/26 2,000,000 2,121,400 Illinois1.1% Chicago, GO (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 6.13 7/1/10 315,000 e 318,200 Illinois Finance Authority, Revenue (Sherman Health Systems) 5.50 8/1/37 2,000,000 c 1,827,020 Louisiana.6% Louisiana Public Facilities Authority, Revenue (CHRISTUS Health Obligated Group) 6.13 7/1/29 1,000,000 c 1,068,050 Maryland3.2% Maryland Economic Development Corporation, EDR (Transportation Facilities Project) 5.75 6/1/35 1,000,000 1,021,170 Maryland Economic Development Corporation, PCR (Potomac Electric Project) 6.20 9/1/22 2,500,000 2,865,875 Maryland Economic Development Corporation, Student Housing Revenue (University of Maryland, College Park Project) (Prerefunded) 5.63 6/1/13 2,000,000 e 2,278,640 Massachusetts18.9% Barclays Capital Municipal Trust Receipts (Massachusetts Health and Educational Facilities Authority, Revenue (Harvard University Issue)) 5.00 12/15/34 10,000,000 a,b 10,817,800 Barclays Capital Municipal Trust Receipts (Massachusetts Health and Educational Facilities Authority, Revenue (Massachusetts Institute of Technology Issue)) 5.00 7/1/38 10,000,000 a,b 10,571,100 Massachusetts Development Finance Agency, SWDR (Dominion Energy Brayton Point Issue) 5.00 2/1/36 3,000,000 2,779,680 Massachusetts Health and Educational Facilities Authority, Healthcare System Revenue (Covenant Health Systems Obligated Group Issue) 6.00 7/1/31 1,970,000 2,006,445 Massachusetts Health and Educational Facilities Authority, Healthcare System Revenue (Covenant Health Systems Obligated Group Issue) (Prerefunded) 6.00 1/1/12 530,000 e 579,311 Massachusetts Health and Educational Facilities Authority, Revenue (Suffolk University Issue) 6.25 7/1/30 2,000,000 2,152,420 Massachusetts Housing Finance Agency, Rental Housing Mortgage Revenue (Insured; AMBAC) 5.50 7/1/40 2,230,000 1,883,369 Massachusetts Industrial Finance Agency, Water Treatment Revenue (Massachusetts-American Hingham Project) 6.95 12/1/35 5,235,000 5,235,105 Michigan7.0% Detroit, Sewage Disposal System Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 7.50 7/1/33 2,140,000 2,575,747 Michigan Hospital Finance Authority, HR (Henry Ford Health System) 5.00 11/15/38 1,515,000 c 1,339,533 Michigan Strategic Fund, SWDR (Genesee Power Station Project) 7.50 1/1/21 4,185,000 3,816,971 Royal Oak Hospital Finance Authority, HR (William Beaumont Hospital Obligated Group) 8.00 9/1/29 2,500,000 c 2,981,050 Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/34 3,000,000 2,600,640 Minnesota2.3% Minneapolis, Health Care System Revenue (Fairview Health Services) 6.75 11/15/32 3,000,000 c 3,351,090 Minnesota Agricultural and Economic Development Board, Health Care Facilities Revenue (Essentia Health Obligated Group) (Insured; Assured Guaranty Municipal Corp.) 5.00 2/15/37 1,000,000 1,019,630 Minnesota Agricultural and Economic Development Board, Health Care System Revenue (Fairview Health Care Systems) 6.38 11/15/29 80,000 c 81,014 Mississippi3.2% Mississippi Business Finance Corporation, PCR (System Energy Resources, Inc. Project) 5.88 4/1/22 6,000,000 6,015,600 Missouri.0% Missouri Housing Development Commission, SFMR (Homeownership Loan Program) (Collateralized: FNMA and GNMA) 6.30 9/1/25 85,000 86,737 Nevada2.1% Clark County, IDR (Southwest Gas Corporation Project) (Insured; AMBAC) 6.10 12/1/38 4,000,000 4,020,760 New Hampshire1.1% New Hampshire Business Finance Authority, PCR (Public Service Company of New Hampshire Project) (Insured; AMBAC) 6.00 5/1/21 2,135,000 2,158,079 New Jersey2.5% New Jersey Economic Development Authority, Water Facilities Revenue (New Jersey - American Water Company, Inc. Project) 5.70 10/1/39 2,000,000 2,033,160 New Jersey Higher Education Student Assistance Authority, Student Loan Revenue (Insured; Assured Guaranty Municipal Corp.) 6.13 6/1/30 2,500,000 2,645,100 New Mexico1.6% Farmington, PCR (Public Service Company of New Mexico San Juan Project) 5.90 6/1/40 3,000,000 3,004,290 New York1.7% Long Island Power Authority, Electric System General Revenue 5.00 9/1/27 1,500,000 1,533,840 New York City Industrial Development Agency, PILOT Revenue (Yankee Stadium Project) (Insured; Assured Guaranty Municipal Corp.) 7.00 3/1/49 1,435,000 1,665,016 North Carolina3.2% Barclays Capital Municipal Trust Receipts (North Carolina Medical Care Commission, Health Care Facilities Revenue (Duke University Health System) 5.00 6/1/42 5,000,000 a,b,c 5,149,675 North Carolina Housing Finance Agency, Home Ownership Revenue 6.25 1/1/29 865,000 865,882 Ohio2.1% Ohio Air Quality Development Authority, Air Quality Revenue (Ohio Valley Electric Corporation Project) 5.63 10/1/19 2,100,000 2,245,866 Toledo-Lucas County Port Authority, Special Assessment Revenue (Crocker Park Public Improvement Project) 5.38 12/1/35 2,000,000 1,732,940 Pennsylvania4.1% Lancaster Higher Education Authority, College Revenue (Franklin and Marshall College Project) 5.00 4/15/37 2,000,000 2,037,320 Pennsylvania Economic Development Financing Authority, RRR (Northampton Generating Project) 6.60 1/1/19 3,500,000 1,968,120 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue 5.25 6/1/39 2,000,000 2,089,700 Sayre Health Care Facilities Authority, Revenue (Guthrie Health) 5.88 12/1/31 1,755,000 c 1,781,518 Rhode Island1.0% Tobacco Settlement Financing Corporation of Rhode Island, Tobacco Settlement Asset-Backed Bonds 6.13 6/1/32 2,000,000 1,944,700 South Carolina6.7% Lancaster Educational Assistance Program, Inc., Installment Purchase Revenue (The School District of Lancaster County, South Carolina, Project) 5.00 12/1/26 5,000,000 5,053,100 South Carolina Public Service Authority, Revenue Obligations 5.50 1/1/38 3,000,000 3,264,150 Tobacco Settlement Revenue Management Authority of South Carolina, Tobacco Settlement Asset-Backed Bonds 6.38 5/15/30 3,750,000 4,474,500 Tennessee2.5% Johnson City Health and Educational Facilities Board, Hospital First Mortgage Revenue (Mountain States Health Alliance) 5.50 7/1/36 2,000,000 c 1,925,120 Metropolitan Government of Nashville and Davidson County Health and Educational Facilities Board, Revenue (The Vanderbilt University) 5.50 10/1/29 2,500,000 2,829,825 Texas10.0% Barclays Capital Municipal Trust Receipts (Texas A&M University System Board of Regents, Financing System Revenue) 5.00 5/15/39 5,000,000 a,b 5,314,150 Cities of Dallas and Fort Worth, Dallas/Fort Worth International Airport, Joint Revenue Improvement (Insured; Assured Guaranty Municipal Corp.) 5.00 11/1/35 1,500,000 1,457,910 La Vernia Higher Education Finance Corporation, Education Revenue (Knowledge is Power Program, Inc.) 6.25 8/15/39 2,250,000 2,338,538 Lubbock Educational Facilities Authority, Improvement Revenue (Lubbock Christian University) 5.25 11/1/37 1,500,000 1,428,855 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.75 1/1/40 4,000,000 4,302,200 North Texas Tollway Authority, Second Tier System Revenue 5.75 1/1/38 4,000,000 4,180,680 Utah.0% Utah Housing Finance Agency, SFMR (Collateralized; FHA) 6.00 1/1/31 50,000 50,247 Vermont1.0% Vermont Educational and Health Buildings Financing Agency, Revenue (Saint Michael's College Project) 6.00 10/1/28 1,500,000 1,555,305 Vermont Housing Finance Agency, SFHR (Insured; Assured Guaranty Municipal Corp.) 6.40 11/1/30 255,000 260,330 Virginia1.2% Washington County Industrial Development Authority, HR (Mountain States Health Alliance) 7.25 7/1/19 2,000,000 c 2,302,200 Washington4.3% Washington Health Care Facilities Authority, Mortgage Revenue (Highline Medical Center) (Collateralized; FHA) 6.25 8/1/36 3,000,000 c 3,242,610 Washington Health Care Facilities Authority, Revenue (Catholic Health Initiatives) 6.38 10/1/36 1,500,000 c 1,653,915 Washington Housing Finance Commission, Revenue (Single-Family Program) (Collateralized: FHLMC, FNMA and GNMA) 5.15 6/1/37 3,160,000 3,213,594 West Virginia1.8% The County Commission of Harrison County, SWDR (Allegheny Energy Supply Company, LLC Harrison Station Project) 5.50 10/15/37 1,000,000 965,680 The County Commission of Pleasants County, PCR (Allegheny Energy Supply Company, LLC Pleasants Station Project) 5.25 10/15/37 2,500,000 2,457,075 Wisconsin4.1% Badger Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 7.00 6/1/12 2,500,000 e 2,796,775 Wisconsin Health and Educational Facilities Authority, Revenue (Aurora Health Care, Inc.) 5.60 2/15/29 4,975,000 c 4,940,523 Wyoming1.9% Sweetwater County, SWDR (FMC Corporation Project) 5.60 12/1/35 1,500,000 1,470,450 Wyoming Municipal Power Agency, Power Supply System Revenue 5.50 1/1/38 2,000,000 2,096,320 U.S. Related10.4% Government of Guam, LOR (Section 30) 5.75 12/1/34 1,500,000 1,538,295 Puerto Rico Commonwealth, Public Improvement GO 5.50 7/1/32 1,000,000 1,018,450 Puerto Rico Commonwealth, Public Improvement GO 6.00 7/1/39 1,500,000 1,587,615 Puerto Rico Electric Power Authority, Power Revenue 5.00 7/1/37 1,945,000 1,897,153 Puerto Rico Electric Power Authority, Power Revenue 5.50 7/1/38 5,400,000 5,515,560 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/40 1,500,000 1,508,115 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.38 8/1/39 1,000,000 1,004,040 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 5,500,000 5,847,875 Total Investments (cost $275,999,066) 149.8% Liabilities, Less Cash and Receivables (10.4%) Preferred Stock, at redemption value (39.4%) Net Assets Applicable to Common Shareholders 100.0% a Collateral for floating rate borrowings. b Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At June 30, 2010, these securities had a total market value of $52,576,475 or 27.6% of net assets applicable to Common Shareholders. c At June 30, 2010, the fund had $57,218,478 or 30.0% of net assets applicable to common shareholders invested in securities whose payment of principal interest is dependent upon revenues generated from health care. d Security issued with a zero coupon. Income is recognized through the accretion of discount. e These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. At June 30, 2010, the aggregate cost of investment securities for income tax purposes was $275,999,066. Net unrealized appreciation on investments was $9,546,804 of which $13,843,358 related to appreciated investment securities and $4,296,554 related to depreciated investment securities. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2010 in valuing the fund's investments: Level 1 - Unadjusted Level 2 - Other Significant Level 3 -Significant Assets ($) Quoted Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Municipal Bonds - - The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in municipal debt securities are valued on the last business day of each week and month by an independent pricing service (the Service) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Options and financial futures on municipal and U.S.Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on the last business day of each week and month. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended June 30, 2010.These disclosures did not impact the notes to the financial statements. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Municipal Income, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: August 23, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: August 23, 2010 By: /s/ James Windels James Windels Treasurer Date: August 23, 2010 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
